                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

JOSEPH D. BLUEFORD                                   CIVIL ACTION NO. 3:17-CV-00639
L.A. DOC # 393195

VERSIS                                               JUDGE TERRY A. DOUGHTY

TIMOTHY HOOPER, WARDEN                               MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       For the reasons set forth in the Ruling of the Court,

       IT IS ORDERED, ADJUDGED AND DECREED that the Petition Under 28 U.S.C. §

2254 for Writ of Habeas Corpus [Doc. No. 1] filed by Petitioner Joseph D. Blueford is

DENIED.

       Monroe, Louisiana, this 1st day of November, 2018.



                                                     ____________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
